Exhibit 10.23
 
OFFICE LEASE AGREEMENT


THIS OFFICE LEASE AGREEMENT (this “Lease”) dated for references purposes only is
made between PS Business Parks, L.P., a California limited partnership, by its
agent PS Business Parks, Inc., a California Corporation (“Landlord”), and
THINKGEEK, Inc. a Delaware Corporation (“Tenant”), as of June 26, 2009 (the
“date of this Lease”).
 
BASIC LEASE INFORMATION 
 
PREMISES:
Approximately 15,316 rentable square feet commonly known as Suite 100 and 103,
11216 Waples Mill Road, Fairfax, Virginia, as depicted on Exhibit A-1.



BUILDING & PROJECT:  
Approximately 27,542 rentable square feet located at 11216 Waples Mill Road,
Fairfax, Virginia as depicted on Exhibit A-2.  The Building is a part of the
Project commonly referred to as Fair Oaks Corporate Center, as depicted and more
particularly described on Exhibit A-2.



PERMITTED USE:   General office use.


TERM:
A period of Sixty (60) months.  Subject to Section 1.02, the Term shall commence
on the later of September 1, 2009 or the date that Landlord delivers possession
of the Premises in the condition required by this Lease (the “Commencement
Date”) and, unless terminated early in accordance with this Lease, end on August
31, 2014 (the “Termination Date”).



BASE RENT:


Period of Term
 
Monthly
Base Rent
 
9/1/09 – 8/31/10
  $ 24,007.83  
9/1/10 – 8/31/11
  $ 24,668.05  
9/1/11 – 8/31/12
  $ 25,346.42  
9/1/12 – 8/31/13
  $ 26,043.44  
9/1/13 – 8/31/14
  $ 26,759.64  



BASE YEAR:  The calendar year 2010, subject to Exhibit D


SECURITY DEPOSIT:  $26,759.64, to be paid upon execution


TENANT'S PROPORTIONATE SHARE OF BUILDING:  55.6%              OF
PROJECT:  12.23%


PARKING DENSITY:
4 unreserved spaces per 1,000 square feet of the Premises, which spaces shall be
in common with other tenants of the Project



LANDLORD’S BROKER: NONE             TENANT’S BROKER:  Larson Commercial Real
Estate Services


TENANT’S SIC CODE:  5900 - Retail


ADDRESSES FOR
To:  Tenant
To:  Landlord
NOTICES:
ThinkGeek, Inc.
PS Business Parks
 
Suite 100 and 103
2750 Prosperity Ave #250
 
Fairfax, Virginia
Fairfax, VA 22030
 
Attn:  General Manager
Fax:  703.876.5384
 
- and -
   
SourceForge, Inc.
   
650 Castro Street, Suite 450
   
Mountain View, CA 94041
   
Attn:  Legal Service
   
FAX:  650-425-3788
 



TENANT’S BILLING ADDRESS [If different from Notice
Address]:                                                                        
SourceForge, Inc.
650 Castro Street, Suite 450
Mountain View, CA 94041
Attn:  Accounts Payable


LANDLORD’S REMITTANCE
ADDRESS:                                                                                                        


BUILDING BUSINESS HOURS:  7am – 6pm Monday – Friday, 9am – 1pm Saturday


This Lease consists of the foregoing Basic Lease Information, the following
Lease provisions consisting of Sections 1 through 28 and Exhibits A-1, A-2, B,
C, and D, all of which are incorporated herein by this reference.  Defined terms
used in this Lease and included in the Basic Lease Information shall have the
meanings given them in the Basic Lease Information.

 
1

--------------------------------------------------------------------------------

 

1. 
Lease of Premises; Compliance with Laws; Surrender.

 
1.01           Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises, upon the terms of this Lease.  The Premises are leased “AS IS” except
only for the improvements, if any, which are to be constructed by Landlord
pursuant to Exhibit B.  Tenant acknowledges that neither Landlord nor any agent
of Landlord has made any representation or warranty regarding the Premises;
provided, however, that Landlord shall deliver possession of the Premises to
Tenant in good, vacant, broom clean condition, with all Building systems in good
working order as of the Commencement Date and with the Tenant Improvements
substantially complete.  Landlord warrants to Tenant that, to the best of
Landlord's knowledge, the Premises, in the state existing on the date this Lease
is executed by Landlord and Tenant, but without regard to alterations or
improvements to be made by the Tenant or the use for which Tenant will occupy
the Premises, does not violate any Laws in effect on such date.  The square
footages set forth in this Lease are approximate and agreed.  For purposes of
this Lease, the term “Property” means the Building (as defined above in the
Basic Lease Information), the Project (as defined above in the Basic Lease
Information), and the parcel(s) of land on which they are located and, at
Landlord’s discretion, the parking facilities and other improvements, if any,
serving the Building, Project and/or the parcel(s) of land on which they are
located.  If the Project is part of a larger complex of structures, the term
“Property” may include the entire complex, where appropriate in Landlord’s
reasonable discretion.
 
1.02           If for any reason Landlord cannot deliver possession of the
Premises on the Commencement Date, Landlord will not be subject to any liability
nor will the validity of this Lease be affected in any manner.  Rather, the
actual Commencement Date shall be delayed until delivery of possession in which
event the Termination Date shall be extended to include the same number of full
calendar months as set forth in the Basic Lease Information (plus any partial
first month); provided, in the event delivery of possession is delayed by any
act, omission or request of Tenant or any Tenant Entity, then the Premises shall
be deemed to have been delivered (and the actual Commencement Date shall occur)
on the earlier of the actual date of delivery or the date delivery would have
occurred absent the number of days of such delay attributable to Tenant and the
Term (as defined above in the Basic Lease Information) shall then be for such
number of full calendar months (plus any partial first month).  Upon request
made by Landlord following the Commencement Date, Tenant shall execute and
deliver a commencement letter setting forth the actual Commencement Date, the
date upon which the Term shall expire, and such other matters regarding the
commencement of this Lease as Landlord shall reasonably request.  Tenant’s
failure to execute and return the commencement letter, or to provide written
objection to the statements contained in the commencement letter, within 10
business days after the date of the commencement letter shall be deemed an
approval by Tenant of the statements contained therein.
 
Notwithstanding anything to the contrary contained herein, if the Commencement
Date has not occurred on or before November 1, 2009 (the “Outside Date”) due to
no fault of Tenant, Tenant, as its sole remedy, may terminate this Lease by
giving Landlord written notice of termination on or before the earlier to occur
of:  (i) 10 business days after the Outside Date; and (ii) the Commencement
Date.  If such a termination notice is so given to Landlord, Landlord shall
promptly refund any prepaid rent and Security Deposit previously advanced by
Tenant under this Lease so long as Tenant has not previously defaulted under any
of its obligations under this Lease or Exhibit B (Tenant Improvements) beyond
any applicable notice and cure period, this Lease shall be null and void and the
parties hereto shall have no further responsibilities or obligations to each
other with respect to this Lease except with respect to any such defaults and
any obligations which survive a termination of this Lease.  Landlord and Tenant
acknowledge and agree that the Outside Date shall be postponed by the number of
days the Commencement Date is delayed due to Tenant Delays (defined in Exhibit
B). If Landlord determines in good faith that it will be unable to cause the
Commencement Date to occur by the Outside Date, Landlord shall have the right to
immediately cease its performance of the Tenant Improvements performed by
Landlord and provide Tenant with written notice (the "Completion Date Extension
Notice") of such inability, which Completion Date Extension Notice shall set
forth the date on which Landlord reasonably believes that the Commencement Date
will occur.  Upon receipt of the Completion Date Extension Notice, Tenant shall
have the right to terminate this Lease by providing written notice of
termination to Landlord within 5 business days after the date of the Completion
Date Extension Notice.  If Tenant does not terminate this Lease within such 5
business day period, the Outside Date automatically shall be amended to be the
date set forth in Landlord's Completion Date Extension Notice.  If the Term of
the Lease has not commenced within twenty-one (21) years after the date of this
Lease, this Lease shall automatically terminate on the twenty-first (21st)
anniversary of such date.  The sole purpose of this provision is to avoid any
interpretation of this Lease as a violation of the Rule Against Perpetuities, or
any other rule of law or equity concerning restraints on alienation.
 
1.03           Tenant shall be permitted to enter upon the Premises not less
than fourteen (14) days prior to the Commencement Date for the sole purpose of
installing furniture, equipment or other personal property or any other purpose
permitted by Landlord other than for the conduct of its business, such early
entry shall be at Tenant’s sole risk and shall be subject to all the terms and
provisions of this Lease, except that Tenant shall not be required to pay Base
Rent or Tenant’s Proportionate Share of Operating Expenses for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.  If
Tenant takes possession of the Premises before the Commencement Date for any
other purpose, such possession shall be subject to the terms and conditions of
this Lease, including without limitation, Tenant’s obligation to pay rent
hereunder, and the date Tenant takes possession of the Premises shall be deemed
to be the Commencement Date.
 
1.04           Tenant, at its sole expense, agrees to comply with all federal,
state and local laws, codes, ordinances, statutes, rules, regulations and other
legal requirements (including covenants and restrictions) applicable to Tenant’s
occupancy of the Premises (collectively, “Laws”).  Notwithstanding anything to
the contrary herein, Tenant’s obligation to perform alterations to the Premises
shall be limited to alterations required by (a) any Tenant Alterations (as
defined below), or (b) the particular use of the Premises or Property by Tenant
or any Tenant Entity.  If any activity of Tenant or any Tenant Entity
necessitates changes to the Project other than the Premises, then Landlord shall
elect that Landlord accomplish the same at Tenant’s expense or that Tenant
accomplish the same at its own expense.  In the event that as a result of
Tenant’s particular use, or intended use, of the Premises, the Americans with
Disabilities Act or any other Law requires modifications or the construction or
installation of improvements in or to the Premises, Building, Project and/or
common areas of the Property (as the same are identified from time to time by
Landlord for common use) (the “Common Areas”), the parties agree that such
modifications, construction or improvements shall be made at Tenant’s
expense.  Landlord or such other person(s) as Landlord may appoint shall have
the exclusive control and management of the Common Areas.  Landlord shall have
the right, in Landlord’s sole discretion, from time to time, (i) to make changes
to the Common Areas, including, without limitation, changes in the location,
size, shape and number of the lobbies, windows, stairways, air shafts,
elevators, escalators, restrooms, driveways, entrances, parking spaces, parking
areas, loading and unloading areas, ingress, egress, direction of traffic,
landscaped areas, walkways and utility raceways, (ii) to close temporarily any
of the Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available, (iii) to designate other land outside the boundaries
of the Property to be a part of the Common Area, (iv) to add additional
buildings and improvements to the Common Areas, and (v) and to do and perform
such other acts and make such other changes in, to or with respect to the Common
Areas and Property as Landlord may, in the exercise of sound business judgment,
deem to be appropriate.

 
2

--------------------------------------------------------------------------------

 

1.05           Upon expiration or termination of this Lease, Tenant agrees to
remove all of Tenant’s personal property from the Premises and return the
Premises to Landlord in the same condition as received by Tenant (excepting
normal wear and tear, casualty, condemnation, Hazardous Materials not released
by Tenant, and Tenant Alterations permitted to be surrendered hereunder) with
all removal, repair, and restoration duties of Tenant, including without
limitation pursuant to Section 9.04, being fully performed to Landlord’s
reasonable satisfaction.  Notwithstanding any other provision of this Lease to
the contrary, Tenant shall remove at its expense in compliance with the National
Electric Code or other applicable Law, at or prior to the expiration or
termination of this Lease, all wiring and cabling installed at or about the
Premises which shall have been installed by or on behalf of Tenant.  Such wiring
and cabling shall include but not be limited to (a) wiring and cabling above the
ceiling panels, behind or within walls, and under or within floors, and (b)
wiring and cabling for voice, data, security or other purposes.  If Tenant
abandons, vacates, or surrenders the Premises, or is dispossessed by process of
Law, or otherwise, any personal property belonging to Tenant left in or about
the Premises will, at the option of Landlord, be deemed abandoned and may be
disposed of by Landlord at the expense and risk of Tenant.
 
1.06           Landlord has no duty to provide security for any portion of the
Property.  To the extent Landlord elects to provide any security, Landlord is
not warranting the effectiveness of any security personnel, services, procedures
or equipment and Tenant shall not rely on any such personnel, services,
procedures or equipment. Landlord shall not be liable for failure of any such
security personnel, services, procedures or equipment to prevent or control, or
to apprehend anyone suspected of, personal injury or property damage in, on or
around the Property.
 
2.           Base Rent.  On or before the first day of each calendar month of
the Term, Tenant will pay to Landlord the Base Rent for such month.  Base Rent
and Additional Rent (defined below) for any first partial month and for the
first full calendar month of the Term, together with the Security Deposit, are
due and payable upon execution of this Lease.  Monthly rent for any partial
calendar month will be prorated.  All sums and other charges payable by Tenant
to Landlord hereunder shall be deemed rent.  Base Rent and all other amounts
required to be paid by Tenant hereunder shall be paid without deduction or
offset and without prior notice or demand.  All such amounts shall be paid in
lawful money of the United States of America and shall be paid to Landlord at
the address stated herein or to such other persons or to such other places as
Landlord may designate in writing from time to time.  Amounts payable hereunder
shall be deemed paid when actually received by Landlord.
 
3.           Additional Rent.  Unless otherwise specifically stated in this
Lease, any charge payable by Tenant under this Lease other than Base Rent is
called “Additional Rent.”  The term “rent” whenever used in this Lease means
Base Rent, Additional Rent and/or any other charge, fee or monies payable by
Tenant under the terms of this Lease.  Tenant shall pay Tenant’s Proportionate
Share of Operating Expenses in accordance with Exhibit D of this Lease.
 
4.           Late Charges.  If any sum payable by Tenant to Landlord is not
received by Landlord on the date due, Tenant shall pay a late charge equal to
the greater of (a) $50.00, or (b) 10% or the highest per annum rate of interest
permitted from time to time under applicable Law (whichever is less) of the then
delinquent amount.  A $50.00 handling fee will be paid to Landlord by Tenant for
each bank returned check.  The acceptance of late charges and returned check
charges by Landlord will not constitute a waiver of any Tenant default nor any
other rights or remedies of Landlord.
 
5.           Security Deposit.  Upon Tenant’s execution of this Lease, Tenant
will deposit with Landlord the Security Deposit (as defined above in the Basic
Lease Information) in the amount specified in the Basic Lease Information as
security for Tenant’s full and faithful performance of every provision under
this Lease.  Landlord will not be required to keep the Security Deposit separate
from its general funds.  Without limiting or impairing any right Landlord may
have or hereafter acquire under this Lease or applicable Law with respect to the
Security Deposit, Tenant hereby grants to Landlord a security interest in the
Security Deposit.  The Security Deposit is not an advance rent payment or a
measure of damages under this Lease.  If Tenant is in default of any provision
of this Lease beyond applicable notice and cure periods, Landlord may, without
waiver of the default or of any other right or remedy, use, apply or retain all
or any portion of the Security Deposit for the payment of any amount due
Landlord or to compensate Landlord for any loss or damage suffered by Tenant’s
default.  Within 5 days after written notification by Landlord, Tenant will
restore the Security Deposit to the full amount required under this Lease. No
part of the Security Deposit shall be considered to be held in trust, to bear
interest (except when required by Law) or to be prepayment for any monies to
Landlord by Tenant under this Lease. Landlord shall return any unapplied portion
of the Security Deposit to Tenant within 45 days after the later to occur of:
(a) determination of the final rent due from Tenant; or (b) the later to occur
of the Termination Date or the date Tenant surrenders the Premises to Landlord
in compliance with this Lease.  Landlord may assign the Security Deposit to a
successor or transferee and, following the assignment, Landlord shall have no
further liability for the return of the Security Deposit.
 
6.           Use of Premises.
 
6.01           The Premises will be used and occupied only for the Permitted
Use.  Tenant will, at its sole expense, comply with all conditions and covenants
of this Lease, and all applicable Laws, subject to Section 1.04 hereof.  Tenant
will not use or permit the use of the Premises, the Property or any part
thereof, in a manner that is unlawful, diminishes the appearance or aesthetic
quality of any part of the Property, creates waste or a nuisance, or causes
damage to the Property.  Tenant shall not permit any objectionable or unpleasant
odors, smoke, dust, gas, noise or vibrations to emanate from the Premises nor
take or permit any other action in the Premises that would endanger, annoy, or
interfere with the operations of, Landlord or any other tenant of the
Property.  Tenant shall obtain, at its sole expense, any permit or other
governmental authorization required for Tenant to legally operate its business
from the Premises.  Any animals, excepting dogs, on or about the Property or any
part thereof are expressly prohibited.  Tenant is solely responsible for
cleaning up after the dogs and dogs shall not be permitted in the interior
Common Areas (i.e., corridors, lobbies, stairwells) of the Project.  Any damage
to the Premises or the Project caused by dogs shall be repaired to Landlord’s
satisfaction at Tenant’s sole cost and expense.  Landlord shall have the right
at any time to prohibit Tenant from having dogs in the Premises if dogs have
been reasonably determined to be a nuisance to the property or other
tenants.  Notwithstanding the foregoing, such prohibition on dogs may only occur
if, upon three (3) separate occasions, Landlord notifies Tenant in writing that
Tenant’s dogs are causing a nuisance to other tenants, and Tenant fails to cure
any such nuisance within a reasonable period of time thereafter.

 
3

--------------------------------------------------------------------------------

 

6.02           In the event of any excessive trash in the Premises or outside
the Premises and caused by Tenant, as determined by Landlord in its reasonable
discretion, Landlord will have the right to remove such excess trash, charge all
reasonable costs and expenses attributable to its removal to Tenant and impose
fines in the event Tenant fails to remedy the situation.  Tenant will not cause,
maintain or permit any outside storage on or about the Property.  In the event
of any unauthorized outside storage by Tenant or any Tenant Entity, Landlord
will have the right, without notice, in addition to such other rights and
remedies it may have, to remove any such storage at Tenant’s expense.
 
7.           Parking.  All parking will comply with the terms and conditions of
this Lease and applicable Rules and Regulations (as defined in Exhibit C
hereto).  Tenant will have a non-exclusive privilege on a "first-come,
first-served" basis to use Tenant’s Proportionate Share of those parking spaces
designated by Landlord for public parking.  Tenant shall not assign or sublet
parking privileges separate and apart from this Lease.
 
8.           Utilities and Services.
 
8.01           Landlord agrees to furnish to the Premises during Building
Business Hours (specified in the Basic Lease Information) on generally
recognized business days (but exclusive in any event of Sundays and national and
local legal holidays), the following services and utilities subject to the rules
and regulations of the Building prescribed from time to time:  (a) water for use
in the base Building lavatories; (b) customary heat and air conditioning
(“HVAC”) required in Landlord’s reasonable judgment for the use and occupation
of the Premises during Building Business Hours, although Tenant shall have the
right to receive HVAC service during hours other than Building Business Hours by
paying Landlord’s then standard charge for additional HVAC service and providing
such prior notice as reasonably specified by Landlord; (c) standard janitorial
service; (d) elevator service by non-attended automatic elevators, if
applicable; and (e) electricity in accordance with the terms and conditions in
this Section 8.01; and (g) such other services as Landlord reasonably determines
are necessary or appropriate for the Property.  Electricity and/or any other
services or utilities used by Tenant in the Premises shall, at Landlord’s
option, be paid for by Tenant either:  (i) through inclusion in Operating
Expenses (except as provided for excess usage); (ii) by a separate charge
payable by Tenant to Landlord; or (iii) by separate charge billed by the
applicable utility company and payable directly by Tenant.  Without the consent
of Landlord, Tenant’s use of electrical service shall not exceed, either in
voltage, rated capacity, use beyond Building Business Hours or overall load,
that which Landlord reasonably deems to be standard for the Building. Landlord
shall have the right to measure electrical usage by commonly accepted methods,
including the installation of measuring devices such as submeters and check
meters.  If it is determined that Tenant is using excess electricity, Tenant
shall pay Landlord, as Additional Rent, the cost of such excess electrical usage
and for the cost of purchasing and installing the measuring device(s).
 
8.02           Landlord will not be liable or deemed in default, nor will there
be any abatement of rent, breach of any covenant of quiet enjoyment, partial or
constructive eviction or right to terminate this Lease, for (a) any interruption
or reduction of utilities, utility services or telecommunication services, (b)
any telecommunications or other company failing to provide such utilities or
services or providing the same defectively, and/or (c) any utility interruption
in the nature of blackouts, brownouts, rolling interruptions, hurricanes,
tropical storms or other natural disasters.  Tenant agrees to comply with any
energy conservation programs required by Law or implemented by
Landlord.  Landlord reserves the right, in its sole discretion, to designate, at
any time, the utility and service providers for Tenant’s use within the
Property; no such designation shall impose liability upon Landlord.  Tenant has
satisfied itself as to the adequacy of any Landlord owned utility equipment and
the quantity of telephone lines and other service connections to the “Building’s
Point of Demarcation” available for Tenant’s use.  If the Premises, or a
material portion of the Premises, are made untenantable for a period in excess
of 10 consecutive business days as a result of any failure to furnish, or any
interruption, diminishment or termination of services due to the application of
Laws, the failure of any equipment, the performance of repairs, improvements or
alterations, utility interruptions or the occurrence of an event of Force
Majeure (collectively, a “Service Failure”) that is reasonably within the
control of Landlord to correct, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Base Rent and Tenant’s Proportionate Share
of Operating Expenses payable hereunder during the period beginning on the 11th
consecutive business day of the Service Failure and ending on the day the
service has been restored.  If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.
 
9.           Tenant Improvements; Tenant Alterations; Mechanic’s Liens.
 
9.01       Any improvements to be constructed in the Premises by Tenant prior to
Tenant initially commencing use of the Premises are referred to throughout this
Lease as “Tenant Improvements.”  All Tenant Improvements will be performed in
accordance with the terms and conditions outlined in Exhibit B and also in
accordance with the provisions set forth in this Lease, including this Article 9
regarding Tenant Alterations.
 
9.02       The following provisions apply to “Tenant Alterations” which means
and includes (a) any alterations, additions or improvements to the Premises
undertaken by or on behalf of Tenant, (b) any utility installations at the
Premises undertaken by Tenant, and (c) any repair, restoration, replacement, or
maintenance work at the Premises undertaken by or on behalf of Tenant.  Tenant
shall not commence any Tenant Alteration without first obtaining the prior
written consent of Landlord in each instance.  Tenant shall submit such
information regarding the intended Tenant Alteration as Landlord may reasonably
require, and no request for consent shall be deemed complete until such
information is so delivered.  The following provisions apply to all Tenant
Alterations:  (i) Tenant shall hire a licensed general contractor reasonably
approved by Landlord who, in turn, shall hire only licensed subcontractors; (ii)
Tenant shall obtain all required permits and deliver a copy of the same to
Landlord.  Tenant shall install all Tenant Alterations in strict compliance with
all Laws, permits, any plans approved by Landlord, and all conditions to
Landlord’s approval; (iii) subject to Section 9.04 below, unless Landlord elects
otherwise, Tenant shall remove such Tenant Alteration at the end of this Lease
or Tenant’s right of possession and restore the Premises to its prior condition,
all at Tenant’s sole expense; and (iv) Tenant shall deliver to Landlord, within
ten (10) days following installation of each Tenant Alteration, (A) accurate,
reproducible as-built plans, (B) proof of final inspection and approval by all
governmental authorities, (C) complete lien waivers acceptable to Landlord for
all costs of the Tenant Alteration, and (D) a copy of a recorded notice of
completion.  Landlord’s approval of any Tenant Improvements and Tenant
Alterations and/or Landlord’s approval or designation of any general contractor,
subcontractor, supplier or other project participant will not create any
liability whatsoever on the part of Landlord.

 
4

--------------------------------------------------------------------------------

 

9.03       Tenant shall pay all costs of Tenant Alterations as and when
due.  Tenant shall not allow any lien to be filed.  Tenant shall obtain advance
lien waivers and third-party beneficiary agreements from all contractors,
subcontractors, suppliers, and others providing equipment, labor, materials, or
services, in the form required by Landlord.  If any lien is filed, Tenant shall
within 5 days remove such lien.  In addition, if any such lien is filed, then,
without waiver of any other right or remedy, Landlord shall have the right to
cause such lien to be removed by any means allowed by Law.  All sums expended by
Landlord in connection with such lien and/or its removal, including attorney
fees, shall be immediately due from Tenant to Landlord, together with interest
at the rate of 12% or the highest per annum rate of interest permitted from time
to time under applicable Law (whichever is less).
 
9.04       All Tenant Improvements and Tenant Alterations are part of the realty
and belong to Landlord.  Tenant shall be solely responsible for all taxes
applicable to any Tenant Alterations, to insure all Tenant Alterations and to
restore the same following any casualty.  Except as expressly provided
hereinafter, at the expiration or earlier termination of this Lease, Landlord
may require, upon written notice to Tenant, that Tenant remove all, or any part
of the Tenant Improvements and/or Tenant Alterations at its sole cost and
expense and repair any damage caused by such removal.  If Tenant fails to
perform its obligations in a timely manner, Landlord may perform such work at
Tenant’s expense.  Notwithstanding anything to the contrary contained herein, so
long as Tenant’s written request for consent for a proposed Tenant Alteration
contains a clear request by Tenant that Landlord notify Tenant in writing
whether or not Landlord will require such alteration to be removed at the
expiration or earlier termination of the Lease, at the time Landlord gives its
consent for any Tenant Alterations, if it so does, Tenant shall also be notified
in Landlord’s consent whether or not Landlord will require that such Tenant
Alterations be removed upon the expiration or earlier termination of this
Lease.  Notwithstanding anything to the contrary contained in this Lease, at the
expiration or earlier termination of this Lease and otherwise in accordance with
the terms and conditions of this Lease, Tenant shall be required to remove all
Tenant Alterations made to the Premises except for any such Tenant Alterations
which Landlord expressly indicates or is deemed to have indicated shall not be
required to be removed from the Premises by Tenant.  If Tenant’s written request
strictly complies with the foregoing and if Landlord fails to so notify Tenant
at the time of Landlord’s consent whether Tenant shall be required to remove the
subject Tenant Alterations at the expiration or earlier termination of this
Lease, it shall be deemed that Landlord shall not require the removal of the
subject Tenant Alterations.  The provisions of this Article 9 shall survive the
expiration or any earlier termination of this Lease.
 
9.05       Tenant shall have the right to make non-structural Alterations to the
Premises without obtaining Landlord's prior written consent, provided that (i)
such Alterations do not exceed Twenty-Five Thousand Dollars ($25,000) in cost in
the aggregate in any twelve (12) month period; (ii) Tenant provides Landlord
with prior written notice of its intention to make such Alterations together
with the plans and specifications for the same; (iii) except in the event of an
emergency, Tenant provides Landlord ten (10) business days to review Tenant's
plan of Alteration; (iv) any such Alteration to the Premises does not affect any
of the structural portions of the Building or adversely affect any of the base
building systems in the Building; (v) such Alterations are not visible from the
Common Areas, (vi) Tenant adheres to all applicable government regulations,
including the Americans with Disabilities Act, and obtains any necessary permits
in making such Alterations; (vii) such Alterations are designed in conformance
with the Building design criteria; (viii) such Alterations do not reduce the
value or utility of the Building, and (ix) all work is performed in a good and
workmanlike manner and shall otherwise comply with the provisions of this
Article 9.  Regardless of whether Landlord’s consent is required for an
Alteration, it shall be deemed reasonable for Landlord: (x) to require Tenant to
perform certain portions of such Alterations during non-business hours if the
same will create unreasonable noise, noxious fumes or otherwise interfere with
the quiet enjoyment of the other tenants in the Building, and (y) to require
Tenant to perform Alterations in accordance with a reasonable schedule approved
by the manager of the Building.
 
10.         Repairs.
 
10.01     Tenant shall periodically inspect the Premises to identify any
conditions that are dangerous or in need of maintenance or repair.  Tenant shall
promptly provide Landlord with notice of any such conditions. Tenant shall, at
its sole cost and expense, perform all maintenance and repairs to the Premises
that are not Landlord’s express responsibility under this Lease, and keep the
Premises in good condition and repair, regardless of whether the need for such
repairs or maintenance occurs as a result of the use of Tenant or Tenant’s
agents, employees or invitees, reasonable wear and tear excepted. Tenant’s
repair and maintenance obligations include, without limitation, repairs to: (a)
floor coverings; (b) interior partitions; (c) doors (including, without
limitation, overhead and roll up doors); (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant; (f) supplemental air
conditioning units, kitchens (including plumbing associated therewith located
within the Premises and hot water heaters) and similar facilities exclusively
serving the Premises; and (g) Tenant Improvements and Tenant Alterations.  The
standard for comparison of condition will be the condition of the Premises as of
the original date of Landlord’s delivery of the Premises and failure to meet
such standard shall create the need to repair.  If Tenant does not perform
required maintenance or repairs, Landlord shall have the right, without waiver
of Default or of any other right or remedy, to perform such obligations of
Tenant on Tenant’s behalf, and Tenant will reimburse Landlord for any costs
incurred, together with an administrative charge in an amount equal to 10% of
the cost of the repairs, immediately upon demand
 
10.02     Subject to the provisions of Section 1.04, Section 10.01, Article 15
(Damage or Destruction) and Article 19 (Condemnation), Landlord shall maintain
in good repair, reasonable wear and tear excepted, (a) the structural elements
of the Building; (b) the mechanical, electrical, plumbing and fire/life safety
systems serving the Building in general; (c) the Common Areas; (d) the roof of
the Building; (e) the exterior windows of the Building; and (f) the elevators
serving the Building, if any.  Any damage caused by or repairs necessitated by
any negligence or act of Tenant or any Tenant Entity may be repaired by Landlord
at Landlord’s option and Tenant’s expense.  Landlord’s liability with respect to
any defects, repairs, or maintenance for which Landlord is responsible under any
of the provisions of this Lease shall be limited to the cost of such repairs or
maintenance, and there shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of repairs, alterations or improvements in or to any
portion of the Premises, the Building or the Common Areas or to fixtures,
appurtenances or equipment in the Building or the Common Areas, except as
provided in Article 15.  Tenant expressly waives the benefit of any statute or
other legal right now or hereafter in effect which would otherwise afford Tenant
the right to make repairs at Landlord’s expense, whether by deduction of rent or
otherwise, or to terminate this Lease because of Landlord’s failure to keep the
Property, or any part thereof in good order, condition and repair.

 
5

--------------------------------------------------------------------------------

 

11.         Insurance.
 
11.01     Tenant will not do or permit anything to be done within or about the
Premises or the Property which will increase the existing rate of any insurance
on any portion of the Property or cause the cancellation of any insurance policy
covering any portion of the Property (including, without limitation, any
liability coverage).  Tenant will, at its sole cost and expense, comply with any
requirements of any insurer of Landlord.  Tenant agrees to maintain policies of
insurance described in this Article.  Landlord reserves the right, from time to
time, to require additional coverage (including, flood insurance, if the
Premises is located in a flood hazard zone), and/or to require higher amounts of
coverage.  No insurance policy of Tenant shall have a deductible greater than
$10,000.00.  Tenant shall maintain the following insurance (“Tenant’s
Insurance”):  (a) Commercial General Liability Insurance applicable to the
Premises and its appurtenances providing, on an occurrence basis, a minimum of
$1,000,000.00, and not less than $2,000,000.00 in the annual aggregate, covering
third-party bodily injury, property damage, personal injury and advertising
injury, product/completed operations as applicable, medical expenses and
contractual liability.  Defense costs will be in addition to the limit of
liability.  A combination of a General Liability policy and an umbrella policy
or excess liability policy may be used to satisfy this limit; (b)
Property/Business Interruption Insurance written on an All Risk or Special Cause
of Loss Form at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s business and trade fixtures, equipment, movable
partitions, furniture, merchandise and other personal property within the
Premises, including for which Tenant has repair obligations and any Tenant
Improvements and Tenant Alterations performed by or for the benefit of
Tenant.  No coinsurance provision will apply; (c) Excess Liability in the amount
of $2,000,000.00; (d) Workers’ Compensation Insurance in amounts not less than
the amounts required by Law; (e) Employers Liability Coverage of at least
$1,000,000.00 per occurrence; (f) Automobile Liability coverage of not less than
$1,000,000.00 combined single limit including property damage covering Tenant’s
owned, and hired vehicles; and (g) If Tenant uses any part of the Premises or
Property to store or to perform work on vehicles, Tenant shall maintain garage
liability insurance in such form and amount as Landlord may require from time to
time, but not less than $2,000,000.00.  Any company writing Tenant’s Insurance
shall be licensed to do business in the state in which the Premises is located
and shall have an A.M. Best rating of not less than A-VIII.  Tenant will deliver
to Landlord (and, at Landlord’s request, to any Mortgagee (as defined in Article
25 below) or to any other third party), simultaneously with its execution of
this Lease and thereafter at least 30 days prior to expiration, cancellation or
change in insurance, certificates acceptable to Landlord of insurance
evidencing, at a minimum, the coverage specified in this Section 11.01.  All
such certificates shall be in form and substance satisfactory to Landlord, shall
affirmatively demonstrate all coverage and requirements set forth in this Lease,
shall contain no disclaimers of coverage, and shall include a firm and
unconditional obligation to give to Landlord at least 30 days’ prior written
notice prior to cancellation or change in any coverage.  Tenant hereby assigns
to Landlord all its rights to receive any proceeds of such insurance policies
attributable to any Tenant Improvements and Tenant Alterations if this Lease is
terminated due to damage or destruction.  Landlord and the Landlord Related
Parties shall be named additional insureds on Tenant’s insurance policies
(excluding Workers’ Compensation Insurance); provided, however, that with
respect to property insurance covering any Tenant Improvements and Tenant
Alterations, Landlord and the Landlord Related Parties shall be loss payee
thereunder (and the foregoing designations shall be evidenced on the insurance
certificates delivered to Landlord as required hereby).  All insurance to be
carried by Tenant will be primary to, and non-contributory with, Landlord’s
insurance, and there will be no exclusion for cross-liability endorsements and
will in addition to the above coverage specifically insure Landlord against any
damage or loss that may result either directly or indirectly from any default of
Tenant under Article 13 (Hazardous Materials) herein.  Any similar insurance
carried by Landlord will be non-contributory and considered excess insurance
only.
 
11.02     Tenant will name Landlord (and, at Landlord’s request, any Mortgagee
(as defined in Article 25 below) and Landlord’s agents as additional insureds on
all insurance policies required of Tenant under this Lease, other than Worker’s
Compensation, Employer’s Liability, and Fire and Extended coverage (except on
Tenant Improvements or Tenant Alterations to the Premises for which Landlord
shall be named loss payee) insuring Landlord and such other additional insureds
regardless of any defenses the insurer may have against Tenant and regardless of
whether the subject claim is also made against Tenant.  All insurance policies
carried by Tenant will permit the insured, prior to any loss, to agree with a
third party to waive any claim it might have against said third party without
invalidating the coverage under the insurance policy, and will release Landlord
and the Landlord Related Parties (as defined in Article 24 below), from any
claims for damage to any person, to the Property of which the Premises are a
part, any existing improvements, Tenant Improvements and Tenant Alterations to
the Premises, and to any furniture, fixtures, equipment, installations and any
other personal property of Tenant caused by or resulting from, risks which are
to be insured against by Tenant under this Lease, regardless of cause.  The
foregoing shall be evidenced in Tenant’s certificate of insurance.
 
11.03     Landlord will secure and maintain insurance coverage in such limits as
Landlord may deem reasonable in its sole judgment to afford Landlord adequate
protection, including without limitation, a policy or policies of insurance
covering loss or damage to the Project in the amount of not less than the full
replacement cost thereof (less foundations and footings), as reasonably
determined by Landlord from time to time.  The terms and conditions of said
policies and the perils and risks covered thereby shall be reasonably determined
by Landlord, from time to time. The premiums for such coverage are “Insurance
Premiums” under Exhibit D to this Lease.  Any proceeds of such insurance shall
be the sole property of Landlord to use as Landlord determines.  Tenant will
provide, at its own expense, all insurance as Tenant deems adequate to protect
its interests.
 
11.04     Notwithstanding anything to the contrary herein, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claims, actions or causes of action against the
other for any loss or damage with respect to Tenant’s personal property,
fixtures and equipment, any Tenant Improvements or Tenant Alterations, the
Building, the Premises, or any contents thereof, including rights, claims,
actions and causes of action based on negligence, which loss or damage is (or
would have been, had the insurance required by this Lease been carried) covered
by insurance.  For the purposes of this waiver, any deductible with respect to a
party’s insurance shall be deemed covered by and recoverable by such party under
valid and collectable policies of insurance.  For purposes of this Section
11.04, “Landlord” shall include the Landlord Related Parties.

 
6

--------------------------------------------------------------------------------

 

11.05     Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises, including, without limitation, any
Tenant Alterations (“Work”) the aforesaid insurance protection must extend to
and include injuries to persons and damage to property arising in connection
with such Work, without limitation including liability under any applicable
structural work act, and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Work.
 
11.06     So long as the coverage afforded Landlord, the other additional
insureds and any designees of Landlord shall not be reduced or otherwise
adversely affected, all or part of Tenant’s insurance may be carried under a
blanket policy covering the Premises and  any other of Tenant’s locations, or by
means of a so called “Umbrella” policy  and/ or by an Excess Liability policy 
so long as the total required coverage amounts are met by Tenant's cumulative
insurance coverage, be it by Tenant's insurance policy, Excess Liability
coverage and/or a combination thereof.  If any of the insurance coverages which
Tenant is obligated to carry pursuant to this Lease is under a blanket insurance
policy, then such blanket insurance policy shall expressly afford coverage for
the Premises and Landlord as required hereunder. Any umbrella liability policy
or excess liability policy shall provide that, if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance.
 
12.         Waiver of Claims; Indemnification.  Tenant waives all claims against
Landlord and the Landlord Related Parties for any damage to any property in or
about the Property, for any loss of business or income, and for injury to or
death of any persons, regardless of the cause of any such loss or event
(including negligence) or time of occurrence.  Except to the extent of the
negligence or willful misconduct of Landlord or any Landlord Related Parties, or
Landlord’s breach of this Lease, Tenant will indemnify, protect, defend and hold
harmless Landlord and the Landlord Related Parties from and against all claims,
losses, damages, causes of action, costs, expenses and liabilities, including
legal fees, arising out of any default by Tenant, and/or any negligent act or
omission or willful misconduct (including violations of Law) of Tenant or its
agents, contractors, employees, suppliers, licensees or invitees, successors or
assigns (each a “Tenant Entity” and collectively, the “Tenant Entities”).  The
provisions of this Article 12 shall survive the expiration or earlier
termination of this Lease.
 
13.         Hazardous Materials.
 
13.01     “Hazardous Materials” will mean any substance commonly referred to, or
defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, freon or radioactive materials.  Tenant will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Tenant, or
its agents without the prior written consent of Landlord, which consent may be
withheld or conditioned in Landlord’s sole discretion; provided, Tenant may
bring into the Premises small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Tenant by unregulated
retail purchase if the same are necessary in Tenant’s normal business
operations.  If Tenant or any Tenant Entity brings any Hazardous Materials to
the Premises or Property, with or without the prior written consent of Landlord
(without waiver of the requirement of prior written consent), and in executing
this Lease Tenant acknowledges and agrees that by its direct or indirect
involvement in the introduction of any Hazardous Materials to the Premises or
Property, with or without the consent of the Landlord, that Tenant accepts full
and complete responsibility for such Hazardous Materials and henceforth on will
be considered the Responsible Party as defined by any applicable governmental
authority and/or Law. Further, Tenant shall: (a) use such Hazardous Material
only as is reasonably necessary to Tenant’s business, in small, properly labeled
quantities; (b) handle, use, keep, store, and dispose of such Hazardous Material
using the highest accepted industry standards and in compliance with all
applicable Laws; (c) maintain at all times with Landlord a copy of the most
current MSDS sheet for each such Hazardous Material; and (d) comply with such
other rules and requirements Landlord may from time to time impose, or with any
definition of Hazardous Waste or Law as it may be implemented or modified during
or after the term of this Lease.  Upon expiration or earlier termination of this
Lease, Tenant will, at Tenant’s sole cost and expense, cause all Hazardous
Materials brought to the Premises or the Property by Tenant or any Tenant
Entity, to be removed from the Property in compliance with any and all
applicable Laws.
 
13.02     If Tenant or any Tenant Entity violates the provisions of this Article
13, or perform any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, or violates or allegedly
violates any applicable Law, then Tenant will promptly, at Tenant’s expense,
take all investigatory and/or remedial action (collectively called
“Remediation”), as directed or required by any governmental authority that is
necessary to fully clean up, remove and dispose of such Hazardous Materials and
any contamination so caused and shall do so in compliance with any applicable
Laws.  Tenant will also repair any damage to the Premises and any other affected
portion(s) of the Property caused by such contamination and Remediation.
 
13.03     Tenant shall immediately provide to Landlord written notice of any
investigation or claim arising out of the use by Tenant or any Tenant Entity of
Hazardous Materials at the Property or the violation of any provision of this
Article 13, or alleged violation of any Law and shall keep Landlord fully
advised regarding the same.  Tenant shall provide to Landlord all reports
regarding the use of Hazardous Materials by Tenant or any Tenant Entity at the
Property and any incidents regarding the same, regardless of whether any such
documentation is considered by Tenant to be confidential.  Landlord retains the
right to participate in any Remediation and/or legal actions affecting the
Property involving Hazardous Materials arising from Tenant’s actual or alleged
violation of any provision of this Article 13 or Law.
 
13.04     Tenant will indemnify, protect, defend and forever hold Landlord, its
lenders and ground lessor if any, the Landlord Related Parties, the Premises,
the Property, or any portion thereof, harmless from any and all damages, causes
of action, fines, losses, liabilities, judgments, penalties, claims, and other
costs, including, but not limited to, any Landlord Related Parties’ costs
incurred during its participation in any Remediation and/or legal actions as
specified in 13.03, arising out of any failure of Tenant or Tenant Entity to
observe any covenants of this Article 13.  All provisions of this Article 13
shall survive the expiration of this Lease and any termination of this Lease or
of Tenant’s right of possession.  Tenant shall have no liability arising from
the existence or disposal of Hazardous Material brought into the Project by
anyone other than Tenant, its employees, agents, contractors, assignees,
subtenants, licensees or any other party claiming by, through or under Tenant.

 
7

--------------------------------------------------------------------------------

 

14.         Landlord’s Access.  Landlord, its agents, contractors, consultants
and employees, will have the right to enter the Premises at any time without
notice in the case of an emergency, and otherwise at reasonable times and upon
reasonable prior notice to examine the Premises, perform work in or clean the
Premises, inspect any Tenant Alterations and/or any Tenant Improvements, show
the Premises, exercise any right or remedy, or for any other purpose.  If
reasonably necessary, Landlord may temporarily close all or a portion of the
Premises to perform repairs, alterations and additions and Tenant shall not have
any right to terminate this Lease or abate rent or assert a claim of partial or
constructive eviction because of any such closure.  For each of these purposes,
Landlord will at all times have and retain any necessary keys.  Tenant will not
alter any lock or install new or additional locks or bolts on any door in or
about the Premises without obtaining Landlord’s prior written approval and will,
in each event, furnish Landlord with a new key.  Access by Landlord will not
give Tenant the right to terminate this Lease, and will be without abatement of
rent or liability on the part of Landlord or any Landlord Related Parties.
 
15.         Damage or Destruction.
 
15.01     If the Premises is damaged or destroyed by fire or other casualty,
Tenant will immediately give written notice to Landlord of the
casualty.  Landlord will have the right to terminate this Lease following a
casualty if any of the following occur:  (a) insurance proceeds actually paid to
Landlord and available for use are not sufficient to pay the full cost to fully
repair the damage; (b) Landlord determines that the Premises or the Building
cannot be fully repaired within 180 days from the date restoration commences;
(c) the Premises are damaged or destroyed within the last 12 months of the Term;
(d) Tenant is in default of this Lease beyond applicable notice and cure periods
at the time of the casualty; (e) Landlord would be required under this Lease to
abate or reduce Tenant’s rent for a period in excess of 6 months if the repairs
were undertaken; or (f) the Property, or the Building in which the Premises is
located, is damaged such that the cost of repair of the same would exceed 10% of
the replacement cost of the same.  If Landlord elects to terminate this Lease,
Landlord will be entitled to retain all applicable Tenant insurance proceeds
attributable to Tenant Improvements and Tenant Alterations and Tenant shall
assign or endorse over to Landlord (or to any party designated by Landlord) all
such property insurance proceeds payable to Tenant under Tenant's insurance,
excepting those attributable to Tenant’s furniture, fixtures, equipment, and any
other personal property.
 
15.02     If this Lease is not terminated pursuant to Section 15.01, Landlord
will repair the Premises and this Lease shall continue.  The repair obligation
of Landlord shall be limited to repair of the Premises excluding any Tenant
Improvements, Tenant Alterations, and any personal property and trade fixtures
of Tenant.  During the period of repair, rent will be abated or reduced in
proportion to the degree to which Tenant’s use of the Premises is impaired, as
determined by Landlord, not to exceed the total amount of rent loss insurance
proceeds, directly attributable to Tenant’s Premises, Landlord has
received.  However, rent will not be abated if Tenant or any of its agents is
the cause of the casualty.
 
15.03     In addition to Landlord's right to terminate as provided herein,
Tenant shall have the right to terminate this Lease if:  (a) a substantial
portion of the Premises has been damaged by fire or other casualty and such
damage (i) cannot reasonably be substantially repaired (as reasonably determined
by Landlord within sixty (60) days after the date of the casualty) within 180
days after the date of the damage or (ii) has not been substantially repaired
within 180 days after the date of the damage (subject to delays caused by Force
Majeure not to exceed an additional 30 days beyond the original 180 days); or
(b) there is less than 1 year of the Term remaining on the date of such
casualty.  Notwithstanding the foregoing, Tenant shall not have the right to
terminate the Lease (i) if the casualty was caused by the willful misconduct of
Tenant or its agents, employees or contractors; and (ii) unless Tenant provides
Landlord with thirty (30) days prior written notice of its intent to terminate
but in any event prior to the date on which Landlord delivers the Premises
restored to Tenant.
 
16.         Assignment and Subletting.
 
16.01     Tenant will not, voluntarily or by operation of law, assign, sell,
convey, sublet or otherwise transfer all or any part of Tenant’s right or
interest in this Lease, or allow any other person or entity to occupy or use all
or any part of the Premises (collectively called “Transfer”) without first
obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld.  Any Transfer without the prior written consent of
Landlord shall be void.  In no event shall Tenant mortgage, encumber, pledge or
assign for security purposes all or any part of its interest in this Lease.
Without limiting the generality of the definition of “Transfer,” it is agreed
that each of the following shall be deemed a “Transfer” for purposes of this
Article 16: (a) an entity other than Tenant becoming the tenant hereunder by
merger, consolidation, or other reorganization; and (b) a transfer of any
ownership interest in Tenant (unless Tenant is an entity whose stock is publicly
traded).     Regardless of whether consent by Landlord is granted in connection
with any Transfer, no Transfer shall release Tenant from any obligation or
liability hereunder; Tenant shall remain primarily liable to pay all rent and
other sums due hereunder to Landlord and to perform all other obligations
hereunder.  Similarly, no Transfer, with or without the consent of Landlord,
shall release any guarantor from its obligations under its guaranty.  Upon any
assignment or sublease, any rights, options or opportunities granted to Tenant
hereunder to extend or renew the Term, to shorten the Term, or to lease
additional space shall be null and void.
 
16.02     In the event Landlord consents to a Transfer, the Transfer will not be
effective until Landlord receives a fully executed agreement regarding the
Transfer, in a form and of substance acceptable to Landlord, any documents or
information required by such agreement (including any estoppel certificate and
any subordination agreement required by any lender of Landlord), an amount equal
to all attorneys’ fees incurred by Landlord (regardless of whether such consent
is granted and regardless of whether the Transfer is consummated) and other
reasonable expenses of Landlord incurred in connection with the Transfer, and a
Transfer fee in an amount determined by Landlord (a minimum fee of $250.00,
maximum fee of $1,500.00).
 
16.03     Fifty percent (50%) of any consideration paid to Tenant for assignment
of this Lease, less any reasonable brokerage commission, attorneys fees or
tenant improvement costs paid by Tenant with respect to such assignment, shall
be immediately paid to Landlord.  In the event of a sublease of all or a portion
of the Premises, fifty percent (50%) of all rents payable by the subtenant in
excess of rents payable hereunder (allocated on a per square foot basis in the
event of a partial sublease) shall be immediately due and payable to Landlord;
provided, excess rental shall be calculated taking into account straight-line
amortization, without interest, of any reasonable brokerage commission,
attorneys fees or tenant improvement costs paid by Tenant in connection with the
subject sublease transaction.

 
8

--------------------------------------------------------------------------------

 

16.04     Landlord may, within 30 days after submission of Tenant’s written
request for Landlord’s consent to a Transfer of substantially all of the
Premises for substantially all of the remaining Term, terminate this Lease (or,
as to a partial subletting, terminate this Lease as to the portion of the
Premises proposed to be sublet) as of the date the proposed Transfer was to be
effective. If Landlord terminates this Lease as to only a portion of the
Premises, then (a) this Lease shall cease as to such portion of the Premises,
(b) Tenant shall pay to Landlord all Base Rent and other amounts accrued through
the termination date relating to the portion of the Premises covered by the
proposed Transfer, and (c) Tenant shall execute, upon request of Landlord, an
amendment hereto setting forth matters related to such partial
termination.  Landlord may physically separate the recaptured portion of the
Premises and lease such portion of the Premises to the prospective transferee
(or to any other person) without liability to Tenant.
 
16.05     Upon the occurrence of a Default, if the Premises or any portion
thereof are sublet, Landlord may, at its option and in addition and without
prejudice to any other remedies herein provided or provided by Law, collect
directly from the sublessee(s) all rentals becoming due Tenant and apply such
rentals against other sums due hereunder to Landlord.
 
16.06     A Transfer to an Affiliate (defined below) in accordance with the
following provisions of this Article 16 shall constitute a “Permitted Transfer”
hereunder.  An “Affiliate” means any entity that (i) controls, is controlled by,
or is under common control with Tenant, (ii) results from the transfer of all or
substantially all of Tenant’s assets or stock, or (iii) results from the merger
or consolidation of Tenant with or into another entity.  “Control” means the
direct or indirect ownership of more than 50% of the voting securities of an
entity or possession of the right to vote more than 50% of the voting interest
in the ordinary direction of the entity’s affairs.  Notwithstanding anything to
the contrary contained in this Lease, Landlord’s consent is not required for any
assignment of this Lease or sublease of all or a portion of the Premises to an
Affiliate so long as the following conditions are met:  (A) at least 15 days
before any such assignment or sublease, Landlord receives written notice of such
assignment or sublease (as well as any documents or information reasonably
requested by Landlord regarding the proposed Transfer and the transferee);
(B) Tenant is not in default under this Lease beyond any applicable notice and
cure period; (C) if the Transfer is an assignment or any other Transfer to an
Affiliate other than a sublease, the intended assignee assumes in writing all of
Tenant’s obligations under this Lease relating to the Premises in form
reasonably satisfactory to Landlord or, if the Transfer is a sublease, the
intended sublessee accepts the sublease in form reasonably satisfactory to
Landlord; (D) the intended transferee has a tangible net worth, as evidenced by
financial statements delivered to Landlord and certified by an independent
certified public accountant in accordance with generally accepted accounting
principles that are consistently applied, at least equal to Tenant’s net worth
as of the day prior to the proposed Transfer; (E) the Premises shall continue to
be operated solely for the Permitted Use; and (F) Tenant shall pay to Landlord
the fee set forth above for approving assignments and subleases.  No Transfer to
an Affiliate in accordance with this subparagraph shall relieve the Tenant named
herein of any obligation under this Lease or alter the primary liability of
Tenant named herein for the payment of rent or for the performance of any other
obligation to be performed by Tenant, including the obligations of any
guarantor.
 
17.         Default.
 
Time is of the essence in the performance of all covenants of Tenant.  A
“Default” is defined as a failure by the Tenant to comply with or perform any of
the terms, covenants, conditions or Rules and Regulations under this Lease,
including, without limitation, the following:
 
17.01     Tenant fails to make, as and when due, any payment of Base Rent,
Additional Rent, or any other monetary payment required to be made by Tenant
herein, where such failure shall continue for a period of 5 days after written
notice thereof from Landlord to Tenant, as to which time is of the essence,
provided that Landlord shall not be required to provide such notice more than
once during the 12 month period commencing with the date of such notice.  The
second failure to pay any such amount within 5 days after said payment is due
during such 12-month period shall be a Default hereunder without notice.
 
17.02     Landlord discovers that any representation or warranty made by Tenant
or any guarantor was known to  be materially false when made or that any
financial statement of Tenant or of any guarantor of this Lease given to
Landlord was materially false.
 
17.03     Tenant makes any general arrangement or assignment for the benefit of
creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay its
debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Property or its
interest in this Lease, or any guarantor becomes insolvent, becomes a “debtor”
in a bankruptcy proceeding, fails to perform any obligation under its guaranty,
or attempts to revoke its guaranty.
 
17.04     Tenant fails to observe, perform or comply with any of the
non-monetary terms, covenants, conditions, provisions or rules and regulations
applicable to Tenant under this Lease other than as specified above in this
Article 17; provided, if such failure is not the type of failure as to which
Landlord shall have previously given Tenant written notice; then such failure
shall not be a “Default” unless Tenant does not cure such failure within 20 days
following written notice of such failure from Landlord.  Notwithstanding the
foregoing, if Tenant’s failure to comply cannot reasonably be cured within 20
days, Tenant shall be allowed additional time (not to exceed 90 days) as is
reasonably necessary to cure the failure so long as Tenant begins the cure
within 20 days of Landlord’s written notice and diligently pursues the cure to
completion.  The foregoing Tenant cure period shall in no event apply to any of
the following: Tenant’s (i) failure to provide an estoppel certificate when and
as required under Section 20 of this Lease; (ii) failure to maintain insurance
required under Article 11 of the Lease; (iii) failure to vacate the Premises
upon the expiration or earlier termination of the Lease; (iv) failure to comply
with any obligation under the Lease pertaining to Hazardous Materials; (v)
failure to provide a subordination agreement when and as required under Section
25 of this Lease; (vi) any other matter provided for in another subparagraph of
this Article 17 for which another time limit is provided elsewhere in the Lease.

 
9

--------------------------------------------------------------------------------

 

18.         Remedies of Landlord.
 
18.01     If Tenant fails to perform any duty or obligation of Tenant under this
Lease, Landlord may at its option, without waiver of Default nor any other right
or remedy, perform any such duty or obligation on Tenant’s behalf.  The costs
and expenses of any such performance by Landlord will be immediately due and
payable by Tenant upon receipt from Landlord of the reimbursement amount
required.
 
18.02     Upon a Default, with or without notice or demand, and without limiting
any other of Landlord’s rights or remedies, Landlord may:
 
 
(a)
Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord.  If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises.  “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.  Any Costs of Reletting
chargeable to Tenant pursuant to the terms of this Lease shall exclude the
unamortized portion of the costs attributable to the portion of the new tenant’s
term exceeding the Term hereof.

 
 
(b)
Terminate Tenant’s right to possession of the Premises and, in compliance with
Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises.  Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine.  Landlord
may collect and receive all rents and other income from the reletting.  Tenant
shall pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

 
 
(c)
Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state wherein the Premises is located.

 
18.03     In lieu of calculating damages under Section 18.02, Landlord may elect
to receive as damages the sum of (a) all rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting.  “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.
 
18.04     If Tenant is in Default of any of its non-monetary obligations under
this Lease, Landlord shall have the right to perform such obligations.  Tenant
shall reimburse Landlord for the cost of such performance upon demand together
with an administrative charge equal to 5% of the cost of the work performed by
Landlord.  The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this
Lease.  No right or remedy conferred upon or reserved to Landlord in this Lease
is intended to be exclusive of any right or remedy granted to Landlord by
statute or common law, and each and every such right and remedy will be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.
 
18.05     Landlord shall be under no obligation to relet the Premises but shall
use commercially reasonable efforts to do so.  The phrase “reasonable efforts”
as it relates to Landlord’s duty to attempt to relet the Premises, shall require
Landlord to do only the following:  (i) notify Landlord’s leasing agent in
writing of the availability of the Premises for reletting, (ii) post Landlord’s
leasing contact telephone number in the Project management office, (iii) show
the Premises to any prospective tenant who requests to see the Premises and to
any prospective tenant specifically referred to Landlord by Tenant, and (iv)
show the “vacant” status of the Premises in posters and information brochures
used at leasing trade meetings and conventions.  Landlord shall not be required
to relet the Premises before reletting any space in the Project not producing
any income to Landlord and Landlord shall be entitled to consider tenant
quality, tenant-mix, and the nature of the Project and office center in making
any leasing decision.  If Landlord shall substantially perform the foregoing
then, anything in this Lease, or any statute or common law rule to the contrary
notwithstanding, Landlord shall be deemed to have met its duty to mitigate its
damages hereunder.
 
19.         Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively, “Condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs.  If all or a material portion of the rentable area of
the Premises are taken by Condemnation, Tenant may, at Tenant’s option, to be
exercised in writing within 10 business days after Landlord shall have given
Tenant written notice of such taking (or in the absence of such notice, within
10 business days after the condemning authority shall have taken possession)
terminate this Lease as of the date the condemning authority takes such
possession.  Landlord shall also have the right to terminate this Lease if there
is a taking by Condemnation of any portion of the Building or Property which
would have a material adverse effect on Landlord’s ability to profitably operate
the remainder of the Building.  If neither party terminates this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation.  Condemnation awards and/or payments shall be the property of
Landlord, whether such award shall be made as compensation for diminution in
value of the leasehold, the value of the part taken or for severance damages.

 
10

--------------------------------------------------------------------------------

 

20.         Estoppel Certificates; Financial Statements.
 
20.01         Tenant will execute and deliver to Landlord, within 10 days after
written request from Landlord, a commercially reasonable estoppel certificate to
those parties as are reasonably requested by Landlord (including a Mortgagee or
prospective purchaser). Without limitation, such estoppel certificate may
include a certification as to the status of this Lease, the existence of any
default and the amount of rent that is due and payable. Any such estoppel
certificate may be relied upon by Landlord and by any actual or prospective
buyer or lender of the Property and any other third party designated by
Landlord.  If Tenant fails to execute and deliver such estoppel certificate
within such 10 day period, such estoppel certificate shall be binding on Tenant
as prepared.
 
20.02         Within 10 days after written request from Landlord but not more
than once per year, Tenant shall deliver to Landlord such financial statements
as Landlord reasonably requests regarding Tenant or any assignee, subtenant, or
guarantor of Tenant.  Tenant represents and warrants to Landlord that each
financial statement is a true and accurate statement.  For the avoidance of
doubt, periodic reports on Form 10-K or Form 10-Q, as applicable, filed with the
Securities and Exchange Commission by Tenant’s parent corporation, shall satisfy
this “financial statements” requirement.
 
21.         Notices.  All communications and notices required under this Lease
shall be in writing and shall be addressed to the respective address of the
receiving party.  All notices to Tenant shall be given by reputable overnight
courier, U. S. mail (return receipt required, postage prepaid), or hand
delivery, and shall be deemed received on the date of delivery (or attempted
delivery) as evidenced by return receipt.  Any notice to Tenant may also be
given by posting at the Premises and shall be effective upon such posting.  At
any time during the Term, Landlord or Tenant may specify a different Notice
Address (excluding post office boxes) by providing written notification to the
other.
 
22.         Holdover.  If Tenant remains in possession of all or any part of the
Premises with Landlord’s prior written consent after the expiration or
termination of this Lease or of Tenant’s right to possession, such possession
will constitute a month-to-month tenancy which may be terminated by either
Landlord or Tenant upon 30 days written notice and will not constitute a renewal
or extension of the Term.  If Tenant fails to surrender all or any part of the
Premises at the termination of this Lease, occupancy of the Premises after
termination shall be that of a tenancy at sufferance.  Tenant’s occupancy shall
be subject to all the terms and provisions of this Lease, and Tenant shall pay
an amount equal to 150% on a per diem basis of the sum of the greater of (a)
Base Rent and Additional Rent due for the period immediately preceding the
holdover, and (b) then-current fair market rent for the Premises as reasonably
determined by Landlord.  No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover, Tenant shall be liable for all damages (including, without
limitation, consequential, indirect and special) that Landlord suffers from the
holdover.
 
23.         Relocation of the Premises.  Intentionally omitted.
 
24.         Limitation of Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, THE LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR
LANDLORD) SHALL BE LIMITED TO THE GREATER OF (A) THE INTEREST OF LANDLORD IN THE
BUILDING (INCLUDING RENTS, SALES OR INSURANCE PROCEEDS ATTRIBUTABLE TO THE
BUILDING), OR (B) THE EQUITY INTEREST LANDLORD WOULD HAVE IN THE BUILDING IF THE
BUILDING WERE ENCUMBERED BY THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 80% OF THE
VALUE OF THE BUILDING (CALCULATIONS OF EQUITY SHALL BE MADE AS OF THE INITIAL
DATE TENANT NOTIFIES LANDLORD OF THE ACTUAL OR ALLEGED DEFAULT OR OTHER
CLAIM).  TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE BUILDING FOR THE
RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY OF LANDLORD’S
TRUSTEES, MEMBERS, PRINCIPALS, BENEFICIARIES, PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, MORTGAGEES (AS DEFINED IN ARTICLE 26 BELOW) OR OTHER SECURED PARTIES
AND AGENTS (EACH A “LANDLORD RELATED PARTY”). NEITHER LANDLORD NOR ANY LANDLORD
RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN
NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR
ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGE.  BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD,
TENANT SHALL GIVE LANDLORD AND ANY MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED
HOLD MORTGAGES OR OTHER ENCUMBRANCES ON THE BUILDING, NOTICE AND REASONABLE TIME
TO CURE THE ALLEGED DEFAULT.
 
25.         Subordination.  Tenant accepts this Lease subject and subordinate to
any mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Property, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”.  This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall, within ten (10) days of request
therefor, execute a commercially reasonable subordination agreement in favor of
the Mortgagee. As an alternative, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease.  Upon request, Tenant, without
charge, shall attorn to any successor to Landlord’s interest in this Lease.  At
no cost to Landlord (other than nominal administrative costs), Landlord shall
use commercially reasonable efforts to obtain on Tenant’s behalf a
non-disturbance agreement from any existing or future Mortgagee of the Project
on such Mortgagee’s standard form for the benefit of Tenant.
 
26.         Force Majeure.  Landlord will not be deemed in breach or default of
this Lease or have liability to Tenant, nor will Tenant have any right to
terminate this Lease or abate rent or assert a claim of breach of any covenant
of quiet enjoyment or partial or constructive eviction, because of Landlord’s
failure to perform any of its obligations under this Lease if the failure is due
in part or in full to strikes, acts of God, shortages of labor or materials,
war, terrorist acts, civil disturbances and other causes beyond Landlord’s
reasonable control (“Force Majeure”).  If this Lease specifies a time period for
performance of an obligation by Landlord, that time period will be extended by
the period of any delay in Landlord’s performance caused by such Force Majeure
events as described herein.  Notwithstanding the foregoing, Force Majeure shall
not affect Tenant’s right to terminate this Lease as set forth in Sections 1.02
or 15.01.
 
27.         Miscellaneous Provisions.
 
27.01     Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular.  If more than one person or entity is Tenant, the
obligations of each such person or entity under this Lease will be joint and
several.  The terms, conditions and provisions of this Lease will apply to and
bind the heirs, successors, executors, administrators and assigns of Landlord
and Tenant.  No remedy or election hereunder shall be deemed exclusive but
shall, whenever possible, be cumulative with all other remedies at law or in
equity.  Time is of the essence for the performance of each term, condition and
covenant of this Lease.

 
11

--------------------------------------------------------------------------------

 

27.02     The captions and headings of this Lease are used for the purpose of
convenience only.  This Lease contains all of the agreements and conditions made
between Landlord and Tenant and may not be modified in any manner other than by
a written agreement signed by both Landlord and Tenant.  Any statements,
promises, agreements, warranties or representations, whether oral or written,
not expressly contained herein will in no way bind Landlord and Tenant expressly
waives all claims for damages by reason of any statements, promises, agreements,
warranties or representations, if any, not contained in this Lease.  No
provision of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by a regional vice president or higher title of
Landlord or of Landlord’s management company, and no custom or practice which
may develop between the parties during the Term shall waive or diminish the
Landlord’s right to enforce strict performance by Tenant of any terms of this
Lease.  Additionally, regardless of Landlord’s knowledge of a default at the
time of such acceptance, the acceptance of rent or any other payment by Landlord
will not constitute a waiver by Landlord of any default by Tenant.  This Lease
is governed and construed in accordance with the laws of the state in which the
Premises are located, and venue of any legal action will be in the county where
the Premises are located.
 
27.03     This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter.  If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and (b)
such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.
 
27.04     Except as required under Articles 20 and/or 25 of this Lease, Tenant
hereby agrees not to disclose any terms of this Lease without the prior written
consent of Landlord; provided that Tenant may disclose any and all terms of this
Lease to its financial, legal, and risk management advisors, in connection with
a sublease or assignment of this Lease, a merger, acquisition or purchase of a
substantial portion of Tenant’s assets, or as may be required by law or a court
of competent jurisdiction.  Tenant shall not record this Lease or any short form
memorandum hereof.
 
27.05     All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of this Lease.
 
27.06     Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with this Lease, other than the person(s)
listed in the Basic Lease Information.  Landlord and Tenant each agree to
indemnify the other against all costs, expenses, legal fees and other liability
for commissions or other compensation claimed by any other broker or agent by
reason of the act or agreement of the indemnifying party.  The provisions of
this Section 27.06 shall survive the expiration or earlier termination of this
Lease.
 
27.07     The grant of any consent or approval required from Landlord under this
Lease shall be proved only by proof of a written document signed and delivered
by Landlord expressly setting forth such consent or approval.  Unless otherwise
specified herein, any such consent or approval may be withheld in Landlord’s
sole discretion.
 
27.08     Tenant agrees to abide by, keep and observe, and shall cause its
employees, suppliers, shippers, customers, agents, contractors and invitees to
so abide by, keep and observe, all Rules and Regulations set forth in Exhibit C
(the “Rules and Regulations”) and all additions and amendments to the same of
which Landlord provides written notice to Tenant. Landlord will not be
responsible to Tenant for any nonperformance by any other tenant, occupant or
invitee of the Property of any said Rules and Regulations.
 
27.09     Tenant will not place any signage on or about the Property, or on any
part thereof, without the prior written consent of Landlord which Landlord may
withhold or condition in its sole discretion.  All Tenant signage will comply
with the terms and conditions of this Lease, the all applicable Laws, and sign
criteria for the Building as promulgated by Landlord from time to time and the
Rules and Regulations and/or other criteria which Landlord may establish from
time to time.
 
27.10     If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs.  If either party institutes a
suit against the other for violation of or to enforce any covenant, term or
condition of this Lease, the prevailing party shall be entitled to reimbursement
of all of its costs and expenses, including, without limitation, reasonable
attorneys’ fees.
 
27.11     Tenant represents and warrants to Landlord that each individual
executing this Lease on behalf of Tenant is authorized to do so on behalf of
Tenant and that Tenant is not, and the entities or individuals constituting
Tenant or which may own or control Tenant or which may be owned or controlled by
Tenant are not, (i) in violation of any laws relating to terrorism or money
laundering, or (ii) among the individuals or entities identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
27.12     Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS LEASE.
 
27.13     Solely for the purpose of effectuating Tenant’s indemnification
obligations under this Lease, and not for the benefit of any third parties
(including but not limited to employees of Tenant), Tenant specifically and
expressly waives any immunity that it may be granted under applicable federal,
state or local Worker Compensation Acts, Disability Benefit Acts or other
employee benefit acts.  Furthermore, the indemnification obligations under this
Lease shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable to or for any third party under Worker
Compensation Acts, Disability Benefit Acts or other employee benefit acts.  The
parties acknowledge that the foregoing provisions of this Section have been
specifically and mutually negotiated between the parties.

 
12

--------------------------------------------------------------------------------

 

28.         Additional Provisions.
 
NONE
 
[SIGNATURE PAGE TO FOLLOW]

 
13

--------------------------------------------------------------------------------

 

Submission of this Lease for examination and signature by Tenant is not an offer
to lease and does not create a reservation or option to lease.  This Lease will
become effective and binding only upon full execution and delivery by both
Tenant and Landlord.  THIS LEASE, WHETHER OR NOT EXECUTED BY TENANT, IS SUBJECT
TO ACCEPTANCE BY LANDLORD, ACTING BY ITSELF OR BY ITS AGENT BY THE SIGNATURE ON
THIS LEASE OF ITS SENIOR VICE PRESIDENT, ASSISTANT VICE PRESIDENT OR REGIONAL
MANAGER AND DELIVERY OF AN ORIGINAL OF SUCH SIGNATURE TO TENANT.
 
Landlord and Tenant have executed this Lease as of the day and year first above
written.


                                                                          
LANDLORD:
         
PS BUSINESS PARKS, L.P.,
   
a California limited partnership
         
By:
PS Business Parks, Inc., a California corporation,
     
its general partner
           
By:
/s/ KEITH W. SUMMERS
       
Keith W. Summers
       
Regional Manager/AVP
         
TENANT:
         
THINKGEEK, Inc.
   
a  Delaware corporation
         
By:
/s/ SCOTT L. KAUFFMAN
         
Name:
Scott L. Kauffman
         
Title:
President & CEO
         
   
   
SourceForge Legal
   
Jay Seirmarco /s/JJS
   
JUN 26 2009
   
APPROVED
 

 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
PREMISES


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and THINKGEEK, Inc. (“Tenant”) for space in
the Building located at 11216 Waples Mill Road, Fairfax, Virginia.


[chart1.jpg]

 
A-1-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
BUILDING, PROJECT AND PROPERTY


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and THINKGEEK, Inc. (“Tenant”) for space in
the Building located at 11216 Waples Mill Road, Fairfax, Virginia.


[chart2.jpg]

 
A-2-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TENANT IMPROVEMENTS AGREEMENT


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and THINKGEEK, Inc. (“Tenant”) for space in
the Building located at 11216 Waples Mill Road, Fairfax, Virginia.


1.           In consideration of the mutual covenants contained in the Lease,
Landlord agrees to perform the following initial tenant improvement work in the
Premises (“Tenant Improvements”):


DESCRIPTION OF TENANT IMPROVEMENTS


 
A.
Landlord shall make the alterations indicated on the test fit plan prepared by
_____________dated June 2, 2009 and attached to this Exhibit B as Schedule 1.



 
B.
Landlord shall install two (2) 2-ton HVAC units, one for each server room at
Suite 100 and Suite 103.



 
C.
Landlord will also replace existing carpet (or VCT tile as specified by Tenant)
and base in all of suite 103 and Suite 100, and paint accent walls to be
identified by Tenant (not to exceed $3,000.00).



 
D.
Where missing or damaged, Landlord shall furnish and install building-standard
blinds on all windows and unused glass entrance doors.



2.           All the Tenant Improvements described above, if any, shall be
performed by Landlord at its cost and expense using Building standard materials
and finishes and in a good and workmanlike manner.  All other work and upgrades
to be performed as part of the Tenant Improvements, subject to Landlord’s
approval, shall be at Tenant's sole cost and expense, plus any applicable state
sales or use tax thereon, payable upon demand as additional rent.  Tenant shall
be responsible for any delay in the completion of the Tenant Improvements
resulting from any such other work and upgrades requested or performed by
Tenant.  Landlord shall enter into a direct contract for the Tenant Improvements
with a general contractor selected by Landlord.  In addition, Landlord shall
have the right to select and/or approve of any subcontractors used in connection
with the Tenant Improvements.


3.           Landlord shall deliver the Premises to Tenant with the Tenant
Improvements Substantially Complete.  The Tenant Improvements shall be deemed to
be “Substantially Complete” on the date that all Tenant Improvements have been
performed, other than any details of construction, mechanical adjustment or any
other similar matter, the non-completion of which does not materially interfere
with Tenant’s use of the Premises.  However, the parties hereby agree that if
Landlord is delayed in the performance of the Tenant Improvements as a result of
any act or omission of Tenant or any Tenant Entity (a “Tenant Delay”), including
without limitation a delay as a result of (a) Tenant’s failure to agree to plans
and specifications and/or construction cost estimates or bids, (b) Tenant’s
request for materials, finishes or installations with long lead times (other
than originally requested materials, finishes or installations), (c) Tenant’s
change in any plans or specifications, or (d) performance or completion by a
party employed by Tenant, then the Tenant Improvements shall be deemed to be
Substantially Complete on the date that Landlord could reasonably have been
expected to Substantially Complete the Tenant Improvements absent any Tenant
Delay and such date shall be deemed to be the actual Commencement Date of the
Lease.


4.           Except as set forth in the Lease, Tenant accepts the Premises in
its “as-is” condition and acknowledges that Landlord has no obligation to make
any initial changes or improvements to the Premises or to pay any costs expended
or to be expended in connection with any such initial changes or improvements,
other than the Tenant Improvements specified in Section 1 of this Exhibit
B.  Landlord's supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that such work will be
adequate for Tenant's use.  Landlord shall be responsible for ensuring that the
Tenant Improvements comply with applicable insurance requirements, building
codes, ordinances, laws or regulations.


5.           This Exhibit B shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.  Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Article 9 of the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
B-1

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B


TEST FIT PLAN

 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C
 
RULES AND REGULATIONS


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and THINKGEEK, Inc. (“Tenant”) for space in
the Building located at 11216 Waples Mill Road, Fairfax, Virginia.


Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein.  Tenant agrees to abide by all such Rules
and Regulations herein stated and any additional rules and regulations which are
adopted.


1.
Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective
premises.  The driveways, sidewalks, halls, passages, exits, entrances,
elevators and stairways are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building, the Property and
its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of such tenant’s business unless such persons are engaged in
illegal activities.  No tenant, and no employees or invitees of any tenant,
shall go upon the roof of any Building, except as authorized by Landlord.

 
2.
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord.  All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord shall have the right to remove any such sign,
placard, banner, picture, name, advertisement, or notice without notice to and
at the expense of Tenant, which were installed or displayed in violation of this
rule.  All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval.

 
3.
The directory of the Building or Property, if any, will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to charge for the use thereof and to exclude any other names
therefrom.

 
4.
No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord.  In any event with the prior written consent of
Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building.  All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord.  No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building.  No articles
shall be placed against glass partitions or doors which Landlord considers
unsightly from outside Tenant’s Premises.

 
5.
Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Property and shall be liable to Landlord for all acts of such
persons. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building or the Property of
any person.  During the continuance of any invasion, mob, riot, public
excitement or other circumstance rendering such action advisable in Landlord’s
opinion, Landlord reserves the right (but shall not be obligated) to prevent
access to the Building and the Property during the continuance of that event by
any means it considers appropriate for the safety of tenants and protection of
the Building, property in the Building and the Property.

 
6.
Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Premises, without the prior
written consent of Landlord.  If Landlord shall give its consent, Tenant shall
in each case furnish Landlord with a key for any such lock.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

 
7.
The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them.  The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.

 
8.
Tenant shall not use or keep in or on the Premises, the Building or the Property
any kerosene, gasoline, or inflammable or combustible fluid or material except
in strict accordance with the terms of the Lease.  Tenant shall not use, keep or
permit to be used or kept in its Premises any foul or noxious gas or
substance.  Tenant shall not allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations or interfere in any way with other
tenants or those having business therein. No animals, except dogs, shall be
brought onto the Property or kept in or about the Premises.

 
9.
Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Lease.  Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.

 
 
C-1

--------------------------------------------------------------------------------

 

10.
If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation.  The cost of purchasing,
installation and maintenance of such services shall be borne solely by
Tenant.  Landlord will direct electricians as to where and how telephone,
telegraph and electrical wires are to be introduced or installed.  No boring or
cutting for wires will be allowed without the prior written consent of
Landlord.  The location of burglar alarms, telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

 
11.
Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent.  Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Property or
elsewhere.

 
12.
Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord.  Tenant shall not place a load upon any floor
of its Premises which exceeds the load per square foot which such floor was
designed to carry or which is allowed by law.

 
13.
Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees. Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

 
14.
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.  Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent.  Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

 
15.
Each tenant shall store all its trash and garbage within the interior of the
Premises or as otherwise directed by Landlord from time to time.  Tenant shall
not place in the trash boxes or receptacles any personal trash or any material
that may not or cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city, without violation of
any law or ordinance governing such disposal.

 
16.
Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Property are prohibited and each tenant
shall cooperate to prevent the same.  No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Property,
without the written consent of Landlord.

 
17.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the
Property.  Without the prior written consent of Landlord, Tenant shall not use
the name of the Building, Project or the Property or any photograph or other
likeness of the Building, Project or the Property in connection with, or in
promoting or advertising, Tenant’s business except that Tenant may include the
Building’s, Project’s or Property’s name in Tenant’s address.

 
18.
Landlord may from time to time adopt systems and procedures for the security and
safety of the Building and Property, its occupants, entry, use and
contents.  Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and procedures. Tenant shall comply with all
safety, fire protection and evacuation procedures and regulations established by
any governmental agency.  Tenant assumes any and all responsibility for
protecting its Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

 
19.
No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Property including the
parking and driveway areas of the Property.  Movement in or out of the Building
of furniture or office equipment, or dispatch or receipt by Tenant of
merchandise or materials requiring the use of elevators, stairways, lobby areas
or loading dock areas, shall be restricted to hours reasonably designated by
Landlord.  Tenant shall obtain Landlord’s prior approval by providing a detailed
listing of the activity, which approval shall not be unreasonably withheld.  If
approved by Landlord, the activity shall be under the supervision of Landlord
and performed in the manner required by Landlord.  Tenant shall assume all risk
for damage to articles moved and injury to any persons resulting from the
activity.  If equipment, property, or personnel of Landlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Tenant shall be solely liable for any resulting damage, loss or injury.  Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 
20.
Smoking of any kind is strictly prohibited, at all times, at any location on the
Property, except in the designated smoking area which is located at the OUTSIDE
PERIMETER OF THE BUILDING ONLY.  Landlord may relocate the designated smoking
area at its sole discretion, at any time during the Term of this Lease.

 
Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations and the Parking Rules and Regulations set forth below by Tenant’s
employees, agents, clients, customers, invitees and guests. These Rules and
Regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any lease of any premises in the Property. Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all tenants of the Building.

 
C-2

--------------------------------------------------------------------------------

 

PARKING RULES AND REGULATIONS


1.
Cars must be parked entirely within painted stall lines.



2.
All directional signs and arrows must be observed.



3.
All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.



4.
Parking is prohibited:




 
(a)
in areas not striped for parking;

 
(b)
in aisles;

 
(c)
where “no parking” signs are posted;

 
(d)
on ramps;

 
(e)
in cross hatched areas; and

 
(f)
in such other areas as may be designated by Landlord.



5.
Handicap and visitor stalls shall be used only by handicapped persons or
visitors, as applicable.



6.
Parking stickers or any other device or form of identification supplied by
Landlord from time to time (if any) shall remain the property of Landlord.  Such
parking identification device must be displayed as requested and may not be
mutilated in any manner.  The serial number of the parking identification device
may not be obliterated. Devices are not transferable and any device may not be
obliterated. Devices are not transferable and any device in possession of any
unauthorized holder will be void.  There will be a replacement charge payable by
the parker and such parker’s appropriate tenant equal to the amount posted from
time to time by Landlord for loss of any magnetic parking card or any parking
sticker.



7.
Every parker is required to park and lock his or her own car.  All
responsibility for damage to cars or persons is assumed by the parker.



8.
Loss or theft of parking identification devices must be reported to Landlord,
and a report of such loss or theft must be filed by the parker at that time. Any
parking identification devices reported lost or stolen found on any unauthorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen devices found by the parker must be reported to Landlord
immediately to avoid confusion.



9.
Parking spaces are for the express purpose of parking one automobile per
space.  Washing, waxing, cleaning, or servicing of any vehicle by the parker
and/or such person’s agents is prohibited.  The parking areas shall not be used
for overnight or other storage for vehicles of any type.



10.
Landlord reserves the right to refuse the issuance of parking identification or
access devices to any tenant and/or such tenant’s employees, agents, visitors or
representatives who willfully refuse to comply with the Parking Rules and
Regulations and/or all applicable governmental ordinances, laws, or agreements.



11.
Tenant shall acquaint its employees, agents, visitors or representatives with
the Parking Rules and Regulations, as they may be in effect from time to time.



12.
Any monthly rental for parking shall be paid one month in advance prior to the
first day of such month. Failure to do so will automatically cancel parking
privileges, and a charge of the prevailing daily rate will be due. No deductions
or allowances from the monthly rental for parking will be made for days a parker
does not use the parking facilities.



13.
Each parker shall pay a reasonable deposit for any parking card issued to such a
person.  Such deposit shall be paid at the time the parking card is issued and
shall be forfeited if the parking card is lost.  Such deposit shall be returned
without interest, at the time such person ceases to utilize the parking
facilities, upon surrender of the parking card.  A reasonable replacement charge
shall be paid to replace a lost card and an amount in excess of the initial
deposit may be charged as the replacement fee.



14.
Vehicles parked in public parking areas will be no larger than full-sized
passenger automobiles or standard pick-up trucks.  Landlord reserves the right,
without notice to Tenant, to tow away at Tenant’s sole cost and expense any
vehicles parked in any parking area for any continuous period of 24 hours or
more, or earlier if Landlord, in its sole discretion, determines such parking to
be a hazard or inconvenience to other tenants or Landlord, or violates any rules
or regulations or posted notices related to parking.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against third parties.  From
time to time, Landlord reserves the right, upon written notice to Tenant, to
change the location, the availability and nature of parking spaces, establish
reasonable time limits on parking, and, on an equitable basis, to assign
specific spaces with or without charge to Tenant as Additional Rent.



15.
Tenant shall at all times comply with all applicable Laws (as defined in the
Lease) respecting the use of the parking facility serving the Building.


 
C-3

--------------------------------------------------------------------------------

 

16.
LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE
PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT THE
SOLE RISK OF TENANT AND ITS EMPLOYEES.  WITHOUT LIMITING THE FOREGOING, TENANT
HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL
ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO
TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES
INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND FURTHER AGREES
THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE
AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES FOR ANY SAID CAUSES OF
ACTION.  IN ALL EVENTS, TENANT AGREES TO LOOK FIRST TO ITS INSURANCE CARRIER AND
TO REQUIRE THAT TENANT'S EMPLOYEES LOOK FIRST TO THEIR RESPECTIVE INSURANCE
CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED IN CONNECTION WITH ANY USE OF THE
PARKING FACILITY.  TENANT HEREBY WAIVES ON BEHALF OF ITS INSURANCE CARRIERS ALL
RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD RELATED PARTIES.



17.
Landlord hereby reserves the right to enter into a management agreement or lease
with another entity for the operation of the Parking Facility (“Operator”).  In
such event, Tenant, upon request of Landlord, shall enter into a parking
agreement upon substantially the same terms hereunder with the Operator and pay
the Operator the monthly charge established hereunder, and Landlord shall have
no liability for claims arising through acts or omissions of the Operator.  It
is understood and agreed that the identity of the Operator may change from time
to time during the Term.  In connection therewith, any parking lease or
agreement entered into between Tenant and any Operator shall be freely
assignable by such Operator or any successors thereto.


 
C-4

--------------------------------------------------------------------------------

 

EXHIBIT D
 
OPERATING EXPENSES


This Exhibit is attached to and made a part of the Lease by and between PS
BUSINESS PARKS, L.P. (“Landlord”) and THINKGEEK (“Tenant”) for space in the
Building located at 11216 Waples Mill Road, Fairfax, Virginia.


1.           Operating Expenses. Throughout the Term, Tenant shall pay, as
Additional Rent, Tenant’s Proportionate Share (of the Project, Property and/or
Building, as designated from time to time by Landlord) of the total amount, if
any, by which Operating Expenses (defined below) for each calendar year during
the Term exceed Operating Expenses for the Base Year (the “Expense Excess”)  If
Operating Expenses in any calendar year decrease below the amount of Operating
Expenses for the Base Year, Tenant’s Proportionate Share of Operating Expenses
shall be $0.
 
Notwithstanding the foregoing, for purposes of computing Tenant's Proportionate
Share of Operating Expenses, the Controllable Expenses (hereinafter defined)
shall not increase by more than five percent (5%) per calendar year on a
compounding and cumulative basis over the course of the Term.  In other words,
Controllable Expenses for the second Lease year of the Term shall not exceed one
hundred five percent (105%) of the Controllable Expenses for the first Lease
Year of the Term.  Controllable Expenses for the third Lease Year of the Term
shall not exceed one hundred five percent (105%) of the limit on Controllable
Expenses for the second Lease Year of the Term, etc.  By way of illustration, if
Controllable Expenses were $10.00 per rentable square foot for the first Lease
year of the Term, then Controllable Expenses for the second Lease year shall not
exceed $10.50 per rentable square foot, and Controllable Expenses for the third
Lease year of the term shall not exceed $11.03 per rentable square foot (whether
or not actual Controllable Expenses were less than, equaled or exceeded the
limit on Controllable Expenses the prior year).  "Controllable Expenses" shall
mean all Operating Expenses exclusive of the cost of insurance, utilities,
taxes, capital improvements and the cost of snow removal, refuse removal, costs
associated with hurricane and/or other natural disasters clean up, and lawn
maintenance.
 
1.01          “Operating Expenses” as used in the Lease shall include all costs
and expenses related to the ownership, management, operation, maintenance,
replacement, improvement and repair of the Premises, Building, Project and/or
Property, or any part thereof, incurred by Landlord including but not limited
to:  (a) Property supplies, materials, labor, equipment, and tools; (b) Utility
and Service Costs (as further described in Section 1.03 below), security,
janitorial, trash removal, and all applicable service and maintenance
agreements; (c) Property related legal, accounting, and consulting fees, costs
and expenses, including but not limited to the cost of contests of Real Property
Taxes; (as further described in Section 1.02 below); (d) Insurance Premiums
relating to the Project for all policies deemed necessary by Landlord and/or its
lenders, and all deductible amounts under such policies (as further described in
Section 1.04 below); (e) costs and expenses of operating, maintaining, and
repairing the Property, including but not limited to all interior areas and also
driving, parking, loading, and other paved or unpaved areas (including but not
limited to, resurfacing and striping and any snow and ice removal Landlord
elects to conduct), landscaped areas (including but not limited to, tree
trimming), building exteriors (including but not limited to, painting and roof
work), signs and directories, and lighting; (f) capital improvements and
replacements (including but not limited to, all financing costs and interest
charges); (g) compensation (including but not limited to, any payroll taxes,
worker’s compensation for employees, and customary employee benefits) of all
persons, including independent contractors, who perform duties, or render
services on behalf of, or in connection with the Property, or any part thereof,
including but not limited to, Property operations, maintenance, repair, and
rehabilitation; (h) Property management fees and the cost of providing space
used by the Property manager; and (i) Real Property Taxes.
 
Operating Expenses shall exclude the following:


 
(i)
Any ground lease rental;

 
 
(ii)
the costs of capital improvements, replacements or equipment and any
depreciation or amortization expenses thereon, except to the extent (A) made for
the primary purpose to produce a reduction in Operating Expenses, (B) required
by any Laws applicable to the Building, or for health or safety purposes, or (C)
for improvements to or replacements of any components of the Common Areas. If
the cost incurred in making an improvement or replacing any equipment is not
fully deductible as an expense in the year incurred in accordance with generally
accepted accounting principles, the cost shall be amortized over the useful life
of the improvement or equipment, as reasonably determined by Landlord, together
with an interest factor on the unamortized cost of such item equal to ten
percent (10%) per annum and Tenant shall be responsible for paying Tenant’s
Proportionate Share of the annual amortized portion for such improvement for
each year during the Term for which Tenant is a lessee hereunder.

 
 
(iii)
Rentals for items (except when needed in connection with normal repairs and
maintenance of permanent systems) which if purchased, rather than rented, would
constitute a capital improvement excluded in clause (ii) above;

 
 
(iv)
Costs incurred by Landlord for the maintenance of, or the repair of damage to,
the Building, Project and/or Property, to the extent that Landlord is reimbursed
by insurance proceeds or directly by tenants;

 
 
(v)
Costs, including permit, license and inspection costs, incurred with respect to
the installation of tenant or other occupant improvements made for tenants or
other occupants in the Building, the Project and/or the Property or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for or the premises of other tenants or other occupants of the Building;

 
 
(vi)
Marketing costs, including leasing commissions, attorneys’ fees in connection
with the negotiation and preparation or enforcement of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building, Project or the Property;

 
 
D-1

--------------------------------------------------------------------------------

 

 
(vii)
Costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building or the Project;

 
 
(viii)
interest, principal, points and fees on debt or amortization payments on any
mortgage or deed of trust or any other debt instrument encumbering the Building,
Project or Property or the land on which the Building or Project is situated;

 
 
(ix)
Except for making repairs or keeping permanent systems in operation while
repairs are being made, rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature;

 
 
(x)
Advertising and promotional expenditures (except for retail property
promotions);

 
 
(xi)
Costs incurred in connection with upgrading the Building, Project or Property to
comply with disability, life, fire and safety codes in effect prior to the
issuance of the temporary certificate of occupancy for the Building;

 
 
(xii)
Interest, fines or penalties incurred as a result of Landlord’s failure to make
payments when due;

 
 
(xiii)
Costs arising from Landlord’s charitable or political contributions;

 
 
(xiv)
The depreciation of the Building and other real property structures on the
Property;

 
 
(xv)
Landlord’s general corporate overhead and general administrative expenses not
related to the operation of the Building or the Project;

 
 
(xvi)
Any bad debt loss, rent loss or reserves for bad debts or rent loss, or reserves
for equipment or capital replacement.

 
 
(xvii)
Costs incurred in connection with negotiations or disputes with any other
occupant of the Project and Costs arising from the violation by Landlord or any
other occupant of the Project of the terms and conditions of any lease or other
agreement;

 
(xviii)
Insurance deductibles in excess of $10,000 per claim, and co-insurance payments;

 
 
(xix)
Costs incurred in connection with the presence of any Hazardous Material, except
to the extent caused by the release or emission of the Hazardous Material in
question by Tenant; and

 
 
(xx)
Expense reserves.

 
1.02         “Real Property Taxes” shall include any fee, license fee, tax,
levy, charge, or assessment (hereinafter individually and/or collectively
referred to as “Tax”) imposed by any authority having the direct or indirect
power to tax and where such Tax is imposed against the Property, or any part
thereof, or Landlord in connection with its ownership or operation of the
Property, including but not limited to: (a) any Tax on rent or Tax against
Landlord’s business of leasing the Property; (b) any Tax by any authority for
services or maintenance provided to the Property, or any part thereof, including
but not limited to, fire protection, streets, sidewalks, and utilities; (c) any
Tax on real estate or personal property levied with respect to the Property, or
any part thereof, and any fixtures and equipment and other property used in
connection with the Property; (d) any Tax based upon a reassessment of the
Property due to a change in ownership or transfer of all or part of Landlord’s
interest in the Property; and, (e) any Tax replacing, substituting for, or in
addition to any Tax previously included in this definition.  Real Property Taxes
do not include Landlord’s federal or state net income inheritance, gift,
transfer or estate taxes.  Any taxes, assessments, levies, fees or charges shall
be paid or amortized over the longest permissible period of time (or shall be
deemed to be paid or amortized over the longest permissible period), and Tenant
shall pay its proportionate share of such amounts which shall be prorated for
portions of any year during which Tenant is a lessee pursuant to this Lease.
 
1.03         “Utility and Service Costs” shall include all Landlord incurred
utility and service costs and expenses including but not limited to costs
related to water and plumbing, electricity, gas, lighting, steam, sewer, waste
disposal, and HVAC, and all costs related to plumbing, mechanical, electrical,
elevator, HVAC, and other systems.
 
1.04         “Insurance Premiums” shall include all insurance premiums for all
insurance policies maintained by Landlord from time to time related to the
Property.
 
1.05         Throughout the Term following the Base Year, Tenant will pay as
Additional Rent its Proportionate Share (of the Project, Property and/or
Building, as designated from time to time by Landlord) of Operating Expenses as
set forth above.  Estimated payments shall be made monthly on or before the
first day of each calendar month each in the amount of Landlord’s then current
estimate as outlined below.  Tenant’s Proportionate Share will be prorated for
partial months.  All Operating Expenses that vary with occupancy will be
adjusted, at the election of Landlord, to reflect 95% occupancy during any
calendar year in which the Project is not fully occupied.
 
1.06         Tenant’s Proportionate Share of Operating Expenses shall be
determined and paid as follows:
 
 
(a)
Tenant’s Operating Expense estimates:  As soon as is practical following the end
of each calendar year, Landlord will provide Tenant with a determination
of:  (a) Tenant’s annual share of estimated Operating Expenses for the then
current calendar year; (b) Tenant’s monthly Operating Expense estimate for the
then current year; and, (c) Tenant’s retroactive estimate correction billing
(for the period of January 1st through the date immediately prior to the
commencement date of Tenant’s new monthly Operating Expense estimate) for the
difference between Tenant’s new and previously billed monthly Operating Expense
estimates for the then current year.


 
D-2

--------------------------------------------------------------------------------

 

 
(b)
Tenant’s Proportionate Share of actual annual Operating Expenses:  Each year,
Landlord will provide Tenant with a determination reflecting the total Operating
Expenses for the previous calendar year.  If the total of Tenant’s Operating
Expense estimates billed for the previous calendar year are less than Tenant’s
Proportionate Share of the actual Operating Expenses, the determination will
indicate the payment amount and date due.  If Tenant has paid more than its
Proportionate Share of Operating Expenses for the preceding calendar year,
Landlord will credit the overpayment toward Tenant’s future Operating Expense
obligations.  Monthly Operating Expense estimates are due on the 1st of each
month and shall commence in the month specified by Landlord.  Tenant’s
retroactive estimate correction, and actual annual Operating Expense charges, if
any, shall be due, in full, on the date(s) specified by Landlord.

 
2.           Unless Landlord otherwise elects, Tenant shall pay each Operating
Expense in accordance with Tenant’s Proportionate Share of the Building or
Tenant’s Proportionate Share of the Project or the Property, whichever is
designated by Landlord.  Landlord shall have the right to make allocations
(“Allocations”) to Tenant of any one or more Operating Expenses on a different
basis.  Landlord shall have the right to make any such Allocations in any manner
which Landlord deems reasonable (including use of estimates).  For example, if
Landlord deems it reasonable to do so, Landlord shall have the right to elect at
any time and from time to time (a) to make any Allocation of one or more
Operating Expenses based upon Tenant’s Proportionate Share of the Building and
to make other Allocations on Tenant’s Proportionate Share of the Project or the
Property, (b) to make Allocations of certain Operating Expense items among less
than all Tenants and/or other than based upon the respective square footages of
the Tenants, (c) to make different Allocations for different Operating Expenses,
and/or (d) to alter an Allocation or the method of determining an Allocation
from time to time. In no event shall Landlord be liable to Tenant based upon any
incorrect or disputed Allocation nor shall Tenant have any right to terminate
the Lease by reason of any such Allocation.
 
3.           Tenant, within 60 days after receiving Landlord’s determination of
Operating Expenses, may give Landlord written notice (“Review Notice”) that
Tenant intends to review Landlord’s records of the Operating Expenses (excluding
Real Property Tax) for the calendar year to which the statement applies.  Within
a reasonable time after receipt of the Review Notice, Landlord shall make all
pertinent records available for inspection that are reasonably necessary for
Tenant to conduct its review.  If any records are maintained at a location other
than the management office for the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records.  If Tenant retains an agent to review Landlord’s records,
the agent must be with a CPA firm licensed to do business in the state where the
Property is located.  Tenant shall be solely responsible for all costs, expenses
and fees incurred for the audit.  Within 90 days after the records are made
available to Tenant, Tenant shall have the right to give Landlord written notice
(an “Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Operating Expenses for that year. If Tenant fails to give Landlord
an Objection Notice within the 90-day period or fails to provide Landlord with a
Review Notice within the 60-day period described above, Tenant shall be deemed
to have approved Landlord’s determination of Operating Expenses and shall be
barred from raising any claims regarding Operating Expenses for that year.  If
Tenant provides Landlord with a timely Objection Notice, Landlord and Tenant
shall work together in good faith to resolve any issues raised in Tenant’s
Objection Notice.  If Landlord and Tenant determine that Operating Expenses for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Tenant’s Proportionate Share of Operating
Expenses in the amount of the overpayment by Tenant.  Likewise, if Landlord and
Tenant determine that Operating Expenses for the calendar year are greater than
reported, Tenant shall pay Landlord the amount of any underpayment within 30
days.  The records obtained by Tenant shall be treated as confidential.  In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Operating Expenses if Tenant is then in Default hereunder. Any such
audit conducted pursuant to this Section shall be conducted at Tenant’s sole
cost and expense, unless such audit determines that an error has been made in
Landlord’s determination and calculation of Operating Expenses which results in
an adjustment to the amounts determined and calculated by Landlord in the amount
of five percent (5%) or more, in which case Landlord shall pay for the
commercially reasonable fees and expenses of Tenant’s accounting firm, but if
such adjustment is less than five percent (5%), Tenant shall pay for such fees
and expenses.
 
 
D-3

--------------------------------------------------------------------------------

 
 